I congratulate you, Sir, on 
your election as President of the General Assembly at 
its sixty-third session. We support the priorities that 
you have identified for this session. I wish to express 
Namibia’s appreciation for your predecessor, Srgjan 
Kerim, for focusing the agenda of the sixty-second 
session on matters of crucial importance to Member 
States. We commend the Secretary-General, Mr. Ban 
Ki-moon, for tirelessly taking up the challenging issues 
of peace, security and economic development. 
 The sixty-third session of the General Assembly 
is taking place at a time when the global economy is 
dominated by four interrelated crises. I have in mind 
the financial crisis in the industrialized countries, the 
global energy crisis, the devastating impact of climate 
change as well as the food crisis which has adversely 
affected poor people around the world. Other, no less 
daunting, challenges are the HIV/AIDS pandemic, 
underdevelopment and abject poverty, as well as the 
need to foster peace and security around the world. We 
must act decisively and collectively at national, 
regional and global levels to overcome these 
challenges. 
 The devastating effects of climate change have 
become present-day realities in all parts of the world. 
Namibia has experienced the negative impact of 
climate change. The floods and droughts during 2007 
and 2008 were some of the most devastating in recent 
  
 
08-51606 34 
 
times. In their wake, they left poor harvests, livestock 
losses, environmental degradation, damaged infrastructure 
and destroyed livelihoods, thus putting a severe strain 
on our plans to invest in new development projects.  
 Namibia is committed to the Bali road map in 
order to conclude the negotiations on the post-Kyoto 
regime by 2009. We call on all parties to honour their 
commitments under the Kyoto Protocol, including the 
immediate and full capitalization of the Adaptation 
Fund. Namibia will play its part in the lead-up to 
Copenhagen. 
 We want to contribute to making Copenhagen a 
success in terms of commitments and substantial 
mitigations, financial instruments for adaptation efforts 
in developing countries and mechanisms for sharing 
and harnessing appropriate technologies. 
 As a net importer of food and fuel, Namibia has 
been hit hard by the soaring prices of commodities. 
There will be catastrophic increases in the incidence of 
hunger, malnutrition and infant mortality in developing 
countries unless the trend is reversed. That calls for a 
decisive national, regional and international response. 
In our case, the Government of Namibia has exempted 
some basic foodstuffs from value-added tax in order to 
mitigate the effects of higher prices on food. Such 
interventions can provide some relief to households. 
However, there remain long-term challenges, which 
demand appropriate policies and substantial new 
investment to raise agricultural productivity and 
increase food production around the world.  
 There is a real risk that the gains made by 
developing countries in poverty reduction and the 
attainment of the other Millennium Development Goals 
(MDGs) over the years will be reversed if we do not 
act rapidly. 
 Global efforts to address the food crisis, the 
impact of climate change and the drive to achieve the 
MDGs must go hand in hand. In that regard, we 
support the proposal for the General Assembly to hold 
thematic debates until 2015 to take stock of success 
achieved and setbacks encountered in the achievement 
of the MDGs. 
 That will give development cooperating partners 
an opportunity to account for the fulfilment of their 
commitments. On the other hand, developing countries 
should also account for their commitments to 
strengthen democratic institutions, enhance good 
governance and fight corruption. 
 There is a need for genuine political will, 
especially among donor countries, if the MDGs are to 
be attained. In this context, open, predictable and 
non-discriminatory trading and financial systems must 
be developed. We call for the intensification of the 
implementation of the Global Partnership for 
Development as agreed upon at Monterrey in 2002. 
 We also appeal to the Bretton Woods system and 
other international financial institutions to create 
special mechanisms to enable middle-income countries 
to access financial resources for development on 
concessional terms. That was called for by the 
Windhoek Declaration on Development Cooperation 
with Middle-Income Countries. 
 The scourge of poverty is one of the most serious 
challenges facing humanity today. I believe that, with 
the requisite political will, poverty can be overcome. 
Let us act in unity of purpose to address not only the 
manifestations of poverty, but also its underlying 
causes, which make communities vulnerable. Let us 
harness the technological, financial and other resources 
necessary to eliminate the dehumanizing effects of 
poverty on all members of the human family. 
 Peace and security as well as social justice are 
paramount to the achievement of the MDGs and to the 
resolution of conflicts. In that regard, all countries 
must commit themselves to implement the policies that 
promote economic growth, social justice, the rule of 
law, democracy, respect for human rights and the 
protection of the environment, in order to guarantee 
durable peace and security. 
Mr. Beck (Solomon Islands), Vice-President, took 
the Chair. 
 On 15 September 2008, the political leaders of 
Zimbabwe signed a power-sharing agreement designed 
to restore political and economic stability to their 
country. We wish to congratulate the leaders of 
Zimbabwe on that important milestone and to express 
the hope that it will put that sister country on the path 
towards economic recovery. We commend the 
mediation efforts of the Southern African Development 
Community, led by President Thabo Mbeki of South 
Africa, who invested extraordinary skill, time and 
energy in the process. We urge the international 
community to support the implementation of the 
 
 
35 08-51606 
 
agreement by providing economic, financial and 
humanitarian assistance. We call for the immediate 
lifting of all sanctions that have been imposed on that 
country. 
 My delegation is concerned that the question of 
Western Sahara remains unresolved. We support the 
ongoing direct talks between the parties under the 
auspices of the Secretary-General. We also call for the 
implementation of the United Nations settlement plan 
for Western Sahara and of all relevant United Nations 
resolutions providing for a free and fair referendum in 
that territory. Namibia is also concerned about the 
conflict situations in the Darfur region of the Sudan 
and in Somalia. We urge the respective parties to those 
conflicts to work to find lasting peace. 
 The people of Palestine have an inalienable right 
to self-determination. Namibia is concerned about the 
lack of progress in the negotiations on the question of 
Palestine. We call for the immediate implementation of 
all United Nations resolutions on Palestine and for the 
establishment of an independent State of Palestine 
living side by side with Israel. 
 My delegation reiterates the call that we have 
made on several occasions in this House for the 
unconditional lifting of the economic, commercial and 
financial blockade against Cuba. Not only is the 
blockade against international law; its extraterritorial 
nature impedes free trade and economic development. 
Namibia calls for the implementation of all resolutions 
of the General Assembly calling for the lifting of the 
blockade. 
 If we are to be able to respond effectively to the 
manifold challenges of our time, we must accelerate 
the reform of the United Nations. Member States 
should work with resolve to strengthen our 
Organization and to ensure that it delivers in terms of 
its mandate. However, the process will not be complete 
without reform of the Security Council. We have an 
obligation to make the Council more representative, 
democratic and accountable. It is an anomaly, and it is 
unjust, that Africa does not have permanent 
representation on the Security Council. Namibia 
reiterates the African common position on Council 
reform as articulated in the Ezulwini Consensus and 
the Sirte Declaration. Intergovernmental negotiations 
on reform should commence without any further delay.  
 It is our duty to ensure that the United Nations 
remains true to its unique universal character and that 
it becomes a source of hope for a more secure and 
peaceful world for current and future generations.